Exhibit 99.1 For:TECHNOLOGY RESEARCH CORPORATION Contact: Owen Farren 5250 140th Avenue North Chief Executive Officer Clearwater, Florida33760 Tel: (727) 535-0572 Owen Farren, President and CEO Fax: (727) 535-9691 Web Page: www.trci.net Paul J. Hoeper Joins Technology Research Corporation’s Board of Directors CLEARWATER, FLORIDA, June29, 2010; Technology Research Corporation (TRC), (NASDAQ-TRCI) today announced that Paul J. Hoeper, has been elected by the Company’s Board of Directors as a new TRC Director.Mr.
